-20-cv-08259-GBD Document 15 Filed 02/18/21 Page 1 of 1
108-26 64th Avenue, Second Floor

Forest Hills, NY 11375

| Tel.: 929.324.0717
| E-mail: marskhaimoviaw@gmail.com

February 16, 2021

 

soo
BY ECF hy 2 ORDERED
Honorable George B. Daniels © February 18, 2021 initial conference is
United States District Court adjourned to May 6, 2021 at 9:30 a.m.

Southern District of New York
500 Pear! Street
New York, New York 10007

 

A ITT ey

4 ey
meet cert bad baa

Re: Josue Paguada v. Barnes & Noble Booksellers, Inc.: 1:20-cv-08259-GBD
To the Honorable Judge Daniels,

The Parties submit this joint letter to respectfully request an adjournment of the initial
pretrial conference, currently scheduled to take place on February 18, 2021. The Parties are
actively negotiating the terms for dismissal of the action, and judicial intervention is not being
requested at this time. This is the first request for an adjournment herein, and both Parties
consent.

Respectfully,
[s/ Mars Khaimov
{sf Evan B. Citron

 

|

 
